         Case 1:17-cv-01388-KPF Document 115 Filed 08/05/19 Page 1 of 10




                         WOLLMUTH MAHER & DEUTSCH LLP
                                         500 FIFTH AVENUE
                                     NEW YORK, NEW YORK 10110

                                            TELEPHONE (212) 382-3300
                                            FACSIMILE (212) 382-0050


                                              August 5, 2019
By ECF
The Honorable Katherine Polk Failla
United States District Court Judge for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

          Pacific Life Ins. Co., et al. v. The Bank of New York Mellon, 17-cv-1388-KPF
                      Subject: Pacific Life’s Post-Conference Submission

Dear Judge Failla:

         This is Pacific Life’s post-conference submission, as directed at our July 15, 2019
conference. In Point I, we detail what Pacific Life still needs, and why we are still entitled to it,
in light of BNYM’s opposition and any questions raised by the Court. 7/15/2019 Conf. Tr. at
105:15-106:3. In Point II, we supplement our objection to BNYM’s outstanding requests. In
Point III, we discuss other discovery disputes that have become ripe since the conference.

I. BNYM should be compelled to provide the discovery requested in Pacific Life’s motion;
   the court hearing and subsequent discovery have enhanced rather than obviated the
   need for this discovery (ECF 91 (Pacific Life’s 6/18/19 Motion)).

        A. Pacific Life is entitled to loan-by-loan discovery where BNYM demands loan-by-
           loan proof; therefore, BNYM must (a) identify exception reports, and (b)
           produce documents supporting its assertion that exceptions were cured,
           particularly documents showing when and how exceptions were cured.

        Interrogatory 2 states: “Identify all of the Exception Reports for each of the Covered
Trusts.” ECF 91-1 p. 7 of 9. BNYM admits that it did not produce the exception reports in any
organized manner. 7/15/2019 Conf. Tr. at 56:24-57:11. BNYM even produced exception reports
unattached to their certifications. For example, we believe that the final certification for CWALT
2007-24 is at BNYM-PacLife_00409380, while the final exception report is at BNYM-
PacLife_00114464. Discovery should not be a guessing game. BNYM should be compelled to
answer Interrogatory 2 and identify all the exception reports for each of the at-issue trusts.1

1
  Exception Reports include exception reports attached to Initial Certifications, Delay Delivery
Certifications, Final Certifications, exception reports generated after Final Certifications, and exception
reports generated in connection with the Article 77 Settlement. ECF 91-1 p. 4 of 9.



                                                      -1-
         Case 1:17-cv-01388-KPF Document 115 Filed 08/05/19 Page 2 of 10




        BNYM also refuses to produce documents showing how and when exceptions were
“cured”. BNYM argued that information about how and when exceptions were cured is
irrelevant because BNYM claims that Pacific Life only needs evidence of one uncured exception
to prove its alleged Events of Default (“EOD”). 7/15/2019 Conf. Tr. at 37:8-14. Pacific Life, of
course, is entitled to discovery concerning more than one document exception per trust. It is true
that Pacific Life can prove EODs based on produced documents, but that is only half the story.

        Automatic EODs. Under the PSAs, the failure to repurchase “Delay Delivery Loans” in
lieu of cure is an automatic EOD. PSA § 7.01(ii) (stating that the sixty-day cure period after
notice for other EODs “shall not apply to the initial delivery of the Mortgage File for Delay
Delivery Mortgage Loans nor the failure to substitute or repurchase in lieu of delivery”).2
As BNYM’s Rule 30(b)(6) witness testified,


                   See Ex. 1 (Young 30(b)(6) Tr.) 39:03-39:17, 49:13-49:24. Because BNYM
produced the final exception reports,
                                                                         See id. at 51:17-
51:25.
                                                                      See id. at 52:03-52:25.
But BNYM either knew EODs resulted from the Delay Delivery Mortgage Loan deficiencies or
was willfully blind to the EODs.

        Either way, after EODs, BNYM has the duty to “use the same degree of care and skill in
their exercise as a prudent person would exercise or use under the circumstances in the conduct
of such person’s own affairs.” PSA § 8.01. BNYM had the power to enforce repurchase of loans
with document exceptions, and was required to exercise that power prudently after EODs.3
BNYM also had the duty to enforce repurchase of loans with document defects before an EOD.4

       Discovery of “cures” is relevant to issues beyond EODs. How and when exceptions
were allegedly cured also is important to determining the universe of document defect loans that

2
 “PSA” refers to the PSA for CWALT 2006-32CB, which is representative of the PSAs in this action.
An excerpted copy of the CWALT 2006-32CB PSA is attached as Exhibit 14.
3
  Section 2.01(b) of the PSA provides that “the Depositor sells, transfers, assigns, sets over and otherwise
conveys to the Trustee for the benefit of the Certificateholders, without recourse, all the right, title and
interest of the Depositor in and to the Trust Fund together with the Depositor’s right to require each
Seller to cure any breach of a representation or warranty made herein by such Seller, or to repurchase or
substitute for any affected Mortgage Loan in accordance herewith.” PSA § 2.01(b) (emphasis added).
4
  Pursuant to Section 2.06 of the PSA, the trustee “agrees to hold the Trust Fund and exercise the rights
referred to above for the benefit of all present and future Holders of the Certificates and to perform the
duties set forth in this Agreement, to the end that the interests of the Holders of the Certificates may be
adequately and effectively protected.” PSA § 2.06 (emphasis added). The “rights referred to above”
include the rights under Section 2.03(c), which refers to the rights to have the Seller repurchase loans
subject to a breach of representation and warranty. PSA § 2.03(c).



                                                     -2-
        Case 1:17-cv-01388-KPF Document 115 Filed 08/05/19 Page 3 of 10



should have been repurchased. BNYM admits that Pacific Life cannot determine when document
exceptions were cured based on the reports produced:

       They’re also asking for the cure dates, and it’s true that if the only reports you have
       are 2011 and 2019 and the 2019 report states that it must have been cured, you can’t
       tell when it was cured . . . . It is possible, by looking up not loan by loan but
       document by document, the history of that document. It is not possible to run a
       query on the database that says, give me the cure date for each document. So what
       we would have to do to generate the cure date is to manually go into the system for
       each of 33,000 exceptions, type in the loan number . . .

7/15/2019 Conf. Tr. at 52:23-53:11. As an initial matter, BNYM produced the current exception
reports on the last day of discovery and claimed at the court conference that “it was over the last
couple months that we were figuring out” how to produce exception reports that did not drop
liquidated loans. Id. at 41:11-23. However, BNYM’s 30(b)(6) deponent said that



                          Ex. 1 at 96:23-99:21. Thus, BNYM’s delay in producing the current
exception reports appears unjustified.

        In any event, comparing the current exception reports (which were not produced for all
the trusts) to older exception reports does not show how or when exceptions were cured, and
cannot be a substitute for actual discovery into alleged cures. Actual discovery is needed because
there are significant issues as to how and when exceptions were cured.

       For example, it is unclear how missing title insurance policies dropped from BNYM’s
exception reports.
                                                                          See, e.g., Ex. 2 at
BNYM_PacLife_01426437.




                                                -3-
          Case 1:17-cv-01388-KPF Document 115 Filed 08/05/19 Page 4 of 10



Ex. 3 at BNYM-PacLife_01590571.
                                                                                              Ex. 4 at
BNYM-PacLife_01406031-32.


                                         Ex. 5 at BNYM-PacLife_01426443.




                                                                     Ex. 1 at 173:16-24, 233:22-
234:23;
              id. at 173:21-174:13, 203:04-203:17;
                                                                  id. at 198:09-22;

                                                           id. at 233:22-234:04;
                                                                  id. at 233:04-20. The Rule 30(b)(6)
deponent was not a cure for BNYM’s failure to produce relevant documents and answer
interrogatories. Given these facts, Pacific Life is entitled to discovery as to how and when
exceptions were cured, if they were actually cured at all. At a minimum, BNYM should be
required to provide discovery as to how and when title insurance policy exceptions were cured.

        If BNYM does not identify exception reports in response to Pacific Life’s interrogatories,
it should not be permitted to contend that Pacific Life has identified the incorrect exception
report at summary judgment or trial. If BNYM does not provide discovery into how and when
exceptions were “cured,” BNYM should not be permitted to contend that they were cured. Such
an order is within the Court’s powers under Rule 37(c). And such an order would be required as
a matter of fairness as BNYM should not be able to rely upon a claimed cure that it refused to
document in discovery, and to prevent sandbagging at summary judgment or trial by permitting
BNYM to make arguments that Pacific Life was not allowed to test in discovery. Ebewo v.
Martinez, 309 F. Supp. 2d 600, 606–07 (S.D.N.Y. 2004).

       B. The BNYM committee documents relate to corporate trust activities, BNYM
          cannot say they are irrelevant because they never bothered to review them, and
          BNYM has not presented any evidence of undue burden.

        Although BNYM has failed to search for any board of director or committee agendas,
minutes and related documents, Pacific Life has limited its motion to the following committees
in addition to the board of directors. The descriptions are taken from BNYM’s own documents.




                                                       Ex. 6 at BNYM-PacLife_00161252
(chart’s “purpose of committee” entry for Corporate Trust Oversight Committee) (emphasis


                                                 -4-
        Case 1:17-cv-01388-KPF Document 115 Filed 08/05/19 Page 5 of 10



added). Given that Countrywide was a major corporate trust client, see infra pp. 6-7, it is hard to
imagine that this committee would not have addressed issues concerning Countrywide RMBS.
BNYM does not contend that the material is irrelevant or would be too burdensome to review
and produce. BNYM has no idea of the relevance or burden because it refuses to even look.
7/15/2019 Conf. Tr. at 67:11-25.




          Ex. 6 at BNYM-PacLife_00161252 (Attachment 1) (emphasis added).




                     Ex. 7 at BNYM-PacLife_00333886 (emphasis added).




                                                                        See Ex. 6 at BNYM-
PacLife_00161252 (Attachment 2) (emphasis added).

        While we cannot know the content of documents that BNYM has not produced, it is
likely that the above committees discussed relevant issues concerning Countrywide RMBS.


                                                Ex. 8 at BNYM-PacLife_01409977.



        Finally, BNYM’s claim that Plaintiffs should have moved to compel sooner is without
merit. First, BNYM actually agreed to search for and produce some Board of Directors
documents, without the use of electronic search terms, leading Pacific Life to believe that they
might receive sufficient documents without Court intervention. Ex. 9 at BNYM Resp. No. 8
(“Defendant will produce non-privileged presentations to Defendant’s board of directors,
management committees, or senior management committees, if any, concerning the procedures
or policies applicable to Defendant’s Trusteeship over the Covered Trusts that are within its
possession, custody, or control.”) Second, while BNYM objected to some requests concerning
committee documents, BNYM objected to or refused to produce documents in response to
approximately 78 requests before meeting and conferring. It would not have been reasonable to
race to Court to file a motion to compel without trying to resolve as many of those issues as
possible. Third, BNYM produced the bulk of its documents between March and June 2019.



                                                -5-
        Case 1:17-cv-01388-KPF Document 115 Filed 08/05/19 Page 6 of 10



Pacific Life promptly reviewed the productions and on May 2 notified BNYM of multiple
production deficiencies, including that “BNYM has not produced any documents from its Board
of Directors, Board Subcommittees, or multiple internal committees which were involved with
the administration, supervision, or monitoring of RMBS trusts [including] BNYM Board of
Directors, Board of Directors’ Risk Subcommittee, Board of Directors Audit Subcommittee….”
Ex. 10 at 3-4. In short, there was no delay.

       C. BNYM has not shown that it adequately searched its shared drive folders.

         BNYM has trickled out information about its review of shared drive folders. BNYM
initially told us that it only reviewed the 13 trust specific folders for the at-issue trusts. This
prompted Pacific Life’s motion to compel. In its opposition, BNYM stated that it reviewed an
additional 1,500 documents and produced 48 documents from other folders. ECF 92 at 3. At the
court conference, BNYM further disclosed that there are over 500,000 “file paths,” “meaning a
name for a folder or a subfolder” in the “shared drive with respect to document custody and
corporate trust.” 7/15/2019 Conf. Tr. at 76:15-19. Assuming conservatively that there are ten
documents in a folder, this means that BNYM reviewed approximately 150 of the 500,000 file
paths or folders.

         According to BNYM, the shared drive is just for corporate trust; not the entire bank. It
makes little sense that such a small number of shared drive folders were reviewed given that this
case involves Countrywide RMBS and Countrywide was BNYM’s top RMBS client leading up
to the financial crisis.

        Ex. 11 at 34:14-25.
                                                                                              Ex.
12 at BNYM-PacLife_01445300.

                                 Ex. 13 at BNYM-PacLife_01420820. Pacific Life is not asking
BNYM to review the trust-specific folders related to the 706 Countrywide trusts not at issue in
this case. Rather, Pacific Life is concerned that there has not been an adequate search of the
folders related to general Countrywide issues.

        This concern is not mere speculation; it is based on BNYM having reviewed only 1,500
documents resulting in the production of only 48 documents from approximately 500,000 shared
drive folders. Given this low volume of documents reviewed and even lower volume of
documents produced, BNYM, at a minimum, should be required to disclose the non-trust specific
folders that it reviewed and any non-trust specific Countrywide folders that it elected not to
review. Absent such information, there is no way to test the adequacy of BNYM’s search that
yielded the production of only 48 documents.

       D. BNYM should provide a Rule 30(b)(6) witness on BNYM’s lending relationship
          with Countrywide.

       BNYM appears confused about the scope of this topic. The billion dollar lending
arrangement is the repo lending facility involving BNYM and Countrywide. While BNYM made


                                                -6-
           Case 1:17-cv-01388-KPF Document 115 Filed 08/05/19 Page 7 of 10



a corporate witness available to testify as to its billions of dollars of other lending relationships
with Countrywide in other cases and Pacific Life does not seek to repeat that testimony, BNYM
has not made a witness available to discuss its repo lending facility. The repo lending facility,
which is called a tri-party repo, involved three parties: (1) Countrywide, which borrowed cash
using securities, including we believe Countrywide RMBS, as collateral; (2) cash investors who
lent Countrywide cash and took the securities as collateral; and (3) BNYM which was the
“clearing bank.” While BNYM seeks to downplay its role as just an “intermediary,” BNYM
actually had great exposure to Countrywide through this lending arrangement. Because a tri-
party repo is unwound on a daily basis, the clearing bank, BNYM, provided Countrywide daily
credit (equal to the entire facility) secured by Countrywide securities. See The Federal Reserve
Bank of New York, White Paper, Tri-Party Repo Infrastructure Reform, May 17, 2010, at 10.5
Extending intraday credit to Countrywide was a significant component of BNYM’s relationship
with Countrywide and came with significant risk. The Federal Reserve Bank of New York
described the risk in its White Paper:

          The market’s dependence on a substantial amount of intraday credit supplied by the
          clearing banks to facilitate the clearing and settlement of securities creates the
          potential for two important destabilizing outcomes. First, the daily hand-off of
          credit extensions between overnight cash lenders and clearing banks creates an
          incentive for each to reduce its exposure quickly by pulling away from a potentially
          troubled dealer before the other one does. Indeed, as dealers came under severe
          stress, clearing banks reconsidered their longstanding practice of routinely
          extending intraday credit, as they recognized the potential risk it posed to them. In
          the event of an intraday default, a clearing bank would have to take the dealer’s
          entire portfolio onto its balance sheet.

Id. at 13 (emphasis added). BNYM was tightly bound to Countrywide, so much so that BNYM
faced the prospect of inheriting large swaths of Countrywide securities, if Countrywide defaulted
on its financing arrangement. BNYM argues that there can be no conflict because it was allowed
to enter banking relationships with Countrywide. ECF 92 at 3. This may be true, but the conflict
of interest claim is that BNYM placed its own interests and its relationship with Countrywide
above its duty of loyalty to investors such as Pacific Life. Establishing this claim requires
discovery into the relationship between BNYM and Countrywide.

        BNYM also argues that Pacific Life should be denied this topic because an Ohio court
relieved BNYM of answering an interrogatory concerning the repurchase lending relationship.
The interrogatory in the Ohio action sought the names of individuals at BNYM that had
discussions with the Federal Reserve Bank of New York concerning the repo lending facility.
ECF 92-3 at 4 of 24. The Ohio state court did not preclude all discovery into the repo lending
arrangement, but rather granted a protective order as to the discrete interrogatory primarily
because of bank examination privilege issues. Id. at 22 of 24. The 30(b)(6) topic is different from
the interrogatory in the Ohio action, and BNYM does not even assert privilege objections as to
the topic.



5
    Available at https://www.newyorkfed.org/medialibrary/media/banking/nyfrb_triparty_whitepaper.pdf.


                                                   -7-
        Case 1:17-cv-01388-KPF Document 115 Filed 08/05/19 Page 8 of 10



II. BNYM’s interrogatories are premature, unnecessary, and improper. (ECF 99 (BNYM’s
    7/2/2019 Motion); 101 (Pacific Life’s 7/11/2019 Opposition))

       Based on the court conference, we do not believe there are disputes concerning the
following interrogatory responses:

        Interrogatories 18 and 22 (interrogatories for which BNYM raised no specific
issues): As discussed at the court conference, BNYM’s motion does not raise any specific issues
concerning Pacific Life’s responses to interrogatories 18 and 22. 7/15/2019 Conf. Tr. at 96:19-
97:15. While the Court suggested that our answer to 18 was better than our answer to 22 (id.),
Pacific Life fully responded to Interrogatory 22 by disclosing the reasons Pacific Life denied
certain requests for admissions. In the weeks since the conference, BNYM has not raised any
specific complaints to us concerning our answer to Interrogatory 22.

       Interrogatories 8, 9 and 10 (Interrogatories Pacific Life agreed to answer): Pacific
Life has agreed to respond to these interrogatories as best it can 30 days after the conclusion of
BNYM’s Rule 30(b)(6) deposition (which concluded on Friday) and receipt of BNYM’s
responses to Pacific Life’s requests for admissions (responses received this evening). Id. at 94:6-
95:3.

       We understand there are disputes concerning the following interrogatories:

       Interrogatories 15 and 20 (premature damages interrogatories): Interrogatory 15
requires an expert damages report to answer as it seeks the difference between Pacific Life’s
damages in this action and what Pacific Life received through the Countrywide Article 77
settlement, and Interrogatory 20 seeks an advance damages report. Interrogatory No. 15 is
premature, and Interrogatory 20 is both premature and improper as BNYM will receive the
requested information in a damages expert report.

        Interrogatory 12 (premature and overbroad interrogatory seeking each material
fact and document identifying a breaching loan): Interrogatory 12 requests: “State each
material fact and Document that identifies any specific loan as to which you contend BNYM
discovered breaches of representations or warranties.” Interrogatory 12 is premature as BNYM
will receive expert reports that identify all the breaching loans in the at-issue trusts. Additionally,
as explained in our opposition letter, interrogatories, such as Interrogatory 12, seeking “each
material fact and document” are inherently overbroad and improper. ECF 101 at 2.

        Interrogatories 13 and 14 (overbroad interrogatories concerning the basis of
contentions in the complaint): During the court conference, BNYM described these
interrogatories as just asking if Pacific Life is still making two contentions in its complaint.
7/15/2019 Conf. Tr. at 90:6-17. If this is all the interrogatory seeks, Pacific Life will supplement
its responses to confirm whether it is still making the two contentions. However, the
interrogatories ask for far more information, and information that was not even available to
Pacific Life when it filed its complaint. The interrogatories ask for the identification of “each
material fact and Document” that identifies a loan with a representation and warranty breach or a
document defect. As BNYM does not appear to be seeking that information based on its
statements at the court conference, and such information would be premature before expert


                                                  -8-
        Case 1:17-cv-01388-KPF Document 115 Filed 08/05/19 Page 9 of 10



discovery (when experts will assist in identifying such loans) and would be unduly burdensome
to provide in response to interrogatories, those portions of Interrogatories 13 and 14 should be
stricken as shown below.

       Interrogatory No. 13: State all bases for Pacific Life’s contention, in paragraph
       130 of the Complaint, that, if BNYM “had provided the required notices, it would
       have forced Countrywide to repurchase the defective loans pursuant to the
       repurchase protocol in the PSAs and Countrywide would not have been able to
       issue additional fraudulent RMBS certificates,” including each material fact and
       Document that identifies the specific loans that you contend should have been
       repurchased and the related Covered Trust.

       Interrogatory No. 14: State all bases for Pacific Life’s contention, in paragraph
       200 of the Complaint, that, “document delivery failures have placed a cloud over
       title and have limited the Covered Trusts’ ability to efficiently foreclose on
       properties underlying the Covered Trusts, which has ultimately impacted the
       market value of the Certificates,” including each material fact and Document that
       identifies the specific properties that have been affected, the impact on market value
       of the related Certificate, and the related Covered Trust.

        Interrogatories 6, 7 and 17 (overbroad and unduly burdensome interrogatories
seeking contentions concerning BNYM’s affirmative defenses): Even if these interrogatories
sought contentions relevant to Pacific Life’s claims as opposed to BNYM’s affirmative defenses,
they would be overly broad and unduly burdensome because they demand that Pacific Life
catalogue every “act or omission, when it occurred, what duty or obligation it breached, and how
it caused you to sustain losses” (Interrogatories 6 and 7) or with respect to BNYM’s bad faith
“each such act and the basis for your contention” (Interrogatory 17). As discussed above,
interrogatories seeking all facts or all acts are impermissible. See supra p.8. We also note that
BNYM’s notion of burden differs depending on whether it is asking or answering discovery
requests. Whereas BNYM demands granular detail of loan-level breaches from Pacific Life, it
refuses to provide discovery of loan-level breaches or even identify trust-level exception reports.

         Additionally, these interrogatories are improper because they seek contentions
concerning BNYM’s affirmative defenses. Interrogatories 6 and 7 essentially request Pacific Life
to show why each breach claim is timely, when it is BNYM’s burden to show that claims are
untimely. For example, Interrogatory 7 explicitly demands Pacific Life to state whether it
contends claims “are not barred by any applicable statute of limitations.” As for Interrogatory 17,
it says: “State whether you contend that BNYM acted in other than good faith and/or on the
belief that its conduct was not consistent with BNYM’s duties as Trustee, and identify each such
act and the basis for your contention.” As explained in our opposition letter (ECF 101 at 3), this
interrogatory relates to BNYM’s so-called “good-faith” defense. If there is such a defense, it
requires BNYM to show that it acted in “good-faith,” not for Pacific Life to prove that BNYM
acted in bad faith. Pacific Life simply has to show that BNYM breached the contracts or
committed torts. Showing “bad faith” is not an element of those claims.




                                                -9-
       Case 1:17-cv-01388-KPF Document 115 Filed 08/05/19 Page 10 of 10



III. BNYM should be directed to provide additional interrogatory response and to provide
     compliant privilege logs. (New Motions)

         By way of update, since the July 15 conference, Pacific Life has filed two additional
discovery motions. First, Pacific Life filed a motion to compel BNYM to respond to its second
set of interrogatories. ECF 103. BNYM refuses, without justification, to answer interrogatories
seeking information central to this case, including breach notices, document exception
information, and what, if anything, BNYM contends it did to fulfill its post-EOD duties. BNYM
should be compelled to answer the second set of interrogatories. Second, Pacific Life filed a
motion to compel BNYM to provide a proper privilege log. ECF 110. BNYM’s categorical log
omits essential information; aggregates mismatched documents into haphazard collections
covering vast spans of time; and asserts compound, boilerplate justifications that cannot apply
across the category, and may not apply at all. A categorical log is not a license to ignore the
requirements of the Local Rules and produce a privilege log that frustrates rather than facilitates
privilege review. Pacific Life asks the Court to order BNYM to create a compliant document-by-
document log, or such other log that the Court deems appropriate, that contains all of the data-
points required by Local Rule 26.2.

                                           Conclusion

        For the reasons set forth above and in Pacific Life’s prior submissions and at the July 15
court conference, Pacific Life requests that the Court grant Pacific Life’s motion to compel (ECF
91) and deny BNYM’s motion to compel (ECF 99).

                                                      Respectfully submitted,

                                                      /s/ Ryan A Kane

                                                      Ryan A. Kane

Attachments




                                               -10-
